Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 27-45 are presented for examination and claims 1-26 are cancelled.
Response to Amendment/Response to Arguments
2.	Applicant's arguments filed 05/03/22 have been fully considered and they are persuasive.  
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 27-45 are allowed
The allowability of the independent claims 27, resides, at least in part, in that closest prior art of Lawrence (WO 02/20136 A1) teaches a user that manually controls the rate of air from the outside. Lawrence also teaches a prediction model that predicts an O2 or CO2 concentration where a user may look up on a chart generated from a prediction model and then control the air from outside. (See Page 32, lines 20-34); however, the prior art does not disclose or suggest, alone or in combination, wherein the controller is configured to generate a prediction table based on the environmental data; wherein the controller is configured to predict when during the predetermined period of time to supply the user controlled quantity of outside air into the building structure, and the controller is further configured to provide instructions to supply the user controlled quantity of outside air to the building; in combination with the other elements and features of the claimed invention.
As claims 28-33 are directly or indirectly dependent on claim 27, those claims are also allowable at least by virtue of their dependency. 
The allowability of the independent claims 34 resides, at least in part, in that closest prior art of Lawrence (WO 02/20136 A1) teaches a user that manually controls the rate of air from the outside. Lawrence also teaches a prediction model that predicts an O2 or CO2 concentration where a user may look up on a chart generated from a prediction model and then control the air from outside. (See Page 32, lines 20-34); however, the prior art does not disclose or suggest, alone or in combination, the prediction table is generated based on environmental data collected from at least one sensor; wherein the controller is configured to predict, based on predicted temperatures or dew points in the prediction table, when during the predetermined period of time to supply the user controlled quantity of outside air into the building structure; wherein the prediction table indicates a range of temperatures and dew points during at least one mode and each of the modes corresponds to one or more threshold defined by the prediction table; in combination with the other elements and features of the claimed invention.
As claims 35-40 are directly or indirectly dependent on claim 34, those claims are also allowable at least by virtue of their dependency. 
The allowability of the independent claim 41, resides, at least in part, in that closest prior art of Lawrence (WO 02/20136 A1) teaches a user that manually controls the rate of air from the outside. Lawrence also teaches a prediction model that predicts an O2 or CO2 concentration where a user may look up on a chart generated from a prediction model and then control the air from outside. (See Page 32, lines 20-34); however, the prior art does not disclose or suggest, alone or in combination, generating a prediction table of predicted temperatures or dew points based on the stored air values; Page 3 of 7 Response to 02.03.2022 OASerial No.: 16/959,567 predicting, based on predicted temperatures or dew points in the prediction table, when during a predetermined period of time to allow inflow of the user controlled quantity of outside air; generating instructions to allow the inflow of the user controlled quantity of outside air.  in combination with the other elements and features of the claimed invention.
As claims 42-45 are directly or indirectly dependent on claim 41, those claims are also allowable at least by virtue of their dependency. 
The terminal disclaimer filed on 06/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,215,373 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119